     Case 6:19-cv-01439-CEM-DCI Document 1 Filed 08/02/19 Page 1 of 8 PageID 1



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

ALVARO HENRIQUE DE LIMA MARINHO                                            CASE NO.: 6:19-cv-1439
BARBOZA,

         Plaintiff,
v.

GILSON MARCAL RODRIGUES,
an individual, GILSON’S INTERNATIONAL
CUISINE, INC., a Florida Profit Corporation
and GMR INTERNATIONAL CUISINE, INC.,
a Florida Profit Corporation,

      Defendants.
______________________________/

              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         Plaintiff, ALVARO HENRIQUE DE LIMA MARINHO BARBOZA, ("Plaintiff'), by and

through the undersigned attorney, sues the Defendants, GILSON MARCAL RODRIGUES

(“RODRIGUES”), GILSON’S INTERNATIONAL CUISINE, INC. (“GILSON’S”), and GMR

INTERNATIONAL CUISINE, INC. ("GMR”) (collectively, the “Defendants”), and brings this

action for unpaid overtime compensation, minimum wages, liquidated damages, and other relief

under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the "FLSA").

                                    JURISDICTION AND VENUE

         1.       Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et. Seq., hereinafter the “FLSA”) to recover

unpaid overtime wages, minimum wages, an additional equal amount as liquidated damages and

reasonable attorney’s fees and costs.

         2.       This Court has jurisdiction under 28 U.S.C. § 1331, and the FLSA.




                                                      1
                                      URBAN THIER & FEDERER, P.A.
              5782A S. Semoran Blvd., Orlando, Florida 32801 Tel. 407-245-8352 Fax. 407-245-8361
  Case 6:19-cv-01439-CEM-DCI Document 1 Filed 08/02/19 Page 2 of 8 PageID 2



       3.        Defendants GILSON’S and GMR, owned and operated by RODRIGUES, conduct

business, and Plaintiff performed services for Defendants, in Orange County, Florida. Therefore,

venue is proper in the Middle District of Florida, Orlando Division, Pursuant to 28. U.S.C. §

1391(b)(1) & (c).

                                                PARTIES

       4.        GILSON’S, a Florida for Profit Corporation, is in the business of operating a

restaurant at 8191 Vineland Avenue, Orlando, Florida, 32821, called “Gilson’s Brazilian

Restaurant.”

       5.        GMR, a Florida for Profit Corporation, is in the business of operating a restaurant

at 8191 Vineland Avenue, Orlando, Florida, 32821, called “Gilson’s Brazilian Restaurant.”

       6.        RODRIGUES is sui juris and an individual resident of the State of Florida, who

owns and operates GILSON’S and GMR, and who regularly exercises the authority to (a) hire and

fire employees of GILSON’S and GMR; (b) determine the work schedules for the employees of

GILSON’S and GMR; and (c) control the finances and operations of GILSON’S and GMR.

       7.         Plaintiff was employed by Defendants from or around 2011 through July of 2019.

                                              COVERAGE

       8.        At all material times, GILSON’S and GMR were enterprises covered by the FLSA,

and as defined by 29 U.S.C. § 203(r) and 203(s).

       9.        At all material times, GILSON’S and GMR were “employers” as defined by 29

U.S.C. § 203(d).

       10.       At all material times, RODRIGUES was an employer as defined by 29 U.S.C. §

201 et. Seq.




                                                     2
                                     URBAN THIER & FEDERER, P.A.
             5782A S. Semoran Blvd., Orlando, Florida 32822 Tel. 407-245-8352 Fax. 407-245-8361
  Case 6:19-cv-01439-CEM-DCI Document 1 Filed 08/02/19 Page 3 of 8 PageID 3



       11.       Based upon information and belief, Defendants have each had an annual gross

volume of sales made or business done of not less than $500,000 (exclusive of excise taxes at the

retail level which are separately stated) during the relevant time periods.

       12.       At all times material, Defendants GILSON’S and GMR have been enterprises

engaged in commerce or in the production of goods for commerce within the meaning of Section

203(s)(1) of the FLSA, in that the companies had two or more employees:

                 a. Engaged in commerce; or

                 b. Engaged in the production of goods for commerce; or

                 c. Handling, selling or working on goods or materials that have been moved or

                 produced for commerce.

       13.       Therefore, Defendants GILSON’S and GMR are enterprises as covered by the

FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s).

       14.       RODRIGUES, by virtue of having held and/or exercised the authority to: (a) hire

and fire employees of GILSON’S and GMR; (b) determine the work schedules for the employees

of GILSON’S and GMR; and (c) control the finances and operations of GILSON’S and GMR, is

an employer as defined by 29 U.S.C. § 201 et. seq.

       15.       RODRIGUES continued to pay Plaintiff through various entities not named in this

Complaint and sometimes paid Plaintiff cash for hourly wages.

                                     GENERAL ALLEGATIONS

       16.       GILSON’S is a company classified as a restaurant business.

       17.       GMR is a company classified as a restaurant business.

       18.       RODRIGUES owns and operates GILSON’S and GMR.

       19.       Defendants were “employers” of Plaintiff within the meaning of the FLSA.




                                                     3
                                     URBAN THIER & FEDERER, P.A.
             5782A S. Semoran Blvd., Orlando, Florida 32822 Tel. 407-245-8352 Fax. 407-245-8361
  Case 6:19-cv-01439-CEM-DCI Document 1 Filed 08/02/19 Page 4 of 8 PageID 4



        20.       Plaintiff was an employee of Defendants within the meaning of the FLSA.

        21.       Plaintiff performed various restaurant duties for Defendants from or around 2011

to July of 2019.

        22.       Through Plaintiff’s employment, Plaintiff earned an hourly wage in exchange for

work performed for Defendants.

        23.       During the relevant time period (last three years) Plaintiff regularly worked in

excess of forty (40) hours per week during his employment with Defendants.

        24.       Despite working more than forty (40) hours per week during the relevant time

period (last three years), Defendants failed to pay Plaintiff overtime compensation at a rate of one

and one-half times his regular rate of pay for hours worked over forty (40) in a workweek, contrary

to §207(a) of the FLSA.

        25.       For the time period that Plaintiff worked prior to the year 2018, Defendants failed

to pay Plaintiff for any hours that he worked over forty hours in a week, contrary to §207(a) of the

FLSA.

        26.       Defendants knowingly, willfully, or with reckless disregard carried out their illegal

pattern or practice of failing to pay proper overtime compensation to Plaintiff.

        27.       Plaintiff regularly worked tasks that were neither tip-producing nor related to tip-

producing (Category three work).

        28.       Defendants wrongfully claimed a tip credit for hours that Plaintiff worked that

were neither tip-producing nor related to tip-producing (Category three work).

        29.       Plaintiff performed tip-related tasks (Category two work) that exceeded twenty

percent of the time he worked in each shift.

        30.       Defendants wrongfully claimed a tip credit for the tip-related tasks (Category




                                                      4
                                      URBAN THIER & FEDERER, P.A.
              5782A S. Semoran Blvd., Orlando, Florida 32822 Tel. 407-245-8352 Fax. 407-245-8361
  Case 6:19-cv-01439-CEM-DCI Document 1 Filed 08/02/19 Page 5 of 8 PageID 5



two work) that Plaintiff worked that exceeded twenty percent of the time he worked in each shift.

       31.       Defendants forced Plaintiff to participate in an unlawful tip pool.

       32.       The tip pool was mandatory and not voluntary.

       33.       The tip pool was not operated and controlled by the employees. Rather, Defendants

operated the tip pool by taking all of the tips given by the customers in a shift and distributing the

tip money collected back out to the employees at the end of the shift.

       34.       Defendants did not disburse 100 percent of the tip money given by the customers

back to the employees.

       35.       Because of the unlawful tip pool, Defendants were not entitled to take a tip credit

for any of the work performed by Plaintiff.

       36.       RODRIGUES forced Plaintiff to work private parties at RODRIGUES’ home for

which Plaintiff was not paid.

       37.       Defendants did not act in good faith or reliance upon any of the following in

formulating their pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §, et seq., (c) Department of

Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

       38.       Defendants acted willfully in failing to pay Plaintiff in accordance with the law.

       39.       Defendants failed to maintain proper time records as mandated by law.

       40.       Defendants failed to post informational posters as required by law advising their

employees of their right under the FLSA.

                COUNT I – RECOVERY OF MINIMUM WAGES (FEDERAL)

       41.       Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 40 above.




                                                     5
                                     URBAN THIER & FEDERER, P.A.
             5782A S. Semoran Blvd., Orlando, Florida 32822 Tel. 407-245-8352 Fax. 407-245-8361
 Case 6:19-cv-01439-CEM-DCI Document 1 Filed 08/02/19 Page 6 of 8 PageID 6



       42.       Plaintiff was entitled to earn the statutory minimum wage rate for all hours worked

per week while employed as a non-exempt employee for Defendants pursuant to FLSA.

       43.       Plaintiff is entitled to receive the applicable statutory Florida minimum wage rate

for all hours worked during his employment with Defendants pursuant to 29 C.F.R. 7785.

       44.       Defendants failed to compensate Plaintiff at the applicable statutory minimum

wage rate for all hours worked per week during one or more workweeks throughout his

employment with Defendants.

       45.       Defendants were aware of the law which required that their employees be paid at

least the statutory minimum wage for all hours worked per workweek.

       46.       Despite their knowledge of these laws, Defendants violated the FLSA’s provision

on minimum wages (29 U.S.C. 255(a)).

       47.       The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. 255(a).

       48.       As a result of Defendants’ intentional, willful and unlawful acts in refusing to pay

Plaintiff his proper minimum wages during one or more workweeks, Plaintiff has suffered

damages and incurred reasonable attorneys’ fees and costs.

       49.       As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       50.       Plaintiff is entitled to an award for reasonable attorneys’ fees and costs pursuant to

29 U.S.C. §216(b).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor against

Defendants;

                 a.      Awarding Plaintiff his unpaid minimum wages;




                                                     6
                                     URBAN THIER & FEDERER, P.A.
             5782A S. Semoran Blvd., Orlando, Florida 32822 Tel. 407-245-8352 Fax. 407-245-8361
  Case 6:19-cv-01439-CEM-DCI Document 1 Filed 08/02/19 Page 7 of 8 PageID 7



                 b.      Awarding liquidated damages in an amount equal to the minimum wage

                         award, or alternatively, awarding pre-judgment interest;

                 c.      Awarding reasonable attorneys’ fees and costs and expenses of the litigation

                         pursuant to 29 U.S.C. §216(b); and

                 d.      Ordering any other and further relief the Court deems just and proper.

                 COUNT II – RECOVERY OF OVERTIME COMPENSATION

       51.       Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 50 above.

       52.       Plaintiff was entitled to be paid time and one-half of his regular rate of pay for each

hour worked in excess of forty (40) per workweek.

       53.       During the relevant time period (last three years) during his employment with

Defendants, Plaintiff worked overtime hours without receiving time and one-half compensation

for same during one or more weeks contrary to the FLSA.

       54.       Plaintiff should have earned time and one-half compensation for each hour worked

in excess of forty (40) hours per workweek.

       55.       Defendants had knowledge of the overtime hours worked by Plaintiff.

       56.       Defendants are aware of the law which requires their employees to be paid overtime

compensation on a week by week basis.

       57.       The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. 255(a).

       58.       As a result of Defendants’ intentional, willful, and unlawful acts in refusing to pay

Plaintiff his proper overtime wages during one of more workweeks, Plaintiff has suffered damages,

plus incurred reasonable attorneys’ fees and costs.




                                                     7
                                     URBAN THIER & FEDERER, P.A.
             5782A S. Semoran Blvd., Orlando, Florida 32822 Tel. 407-245-8352 Fax. 407-245-8361
 Case 6:19-cv-01439-CEM-DCI Document 1 Filed 08/02/19 Page 8 of 8 PageID 8



       59.       As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       60.       Plaintiff is entitled to an award for reasonable attorneys’ fees and costs pursuant to

29 U.S.C. §216(b).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor against

Defendants;

                 a.      Awarding Plaintiff overtime compensation in the amount due to him for the

                         time worked in excess of forty (40) hours per work week;

                 b.      Awarding liquidated damages in an amount equal to the overtime award, or

                         alternatively, awarding pre-judgment interest;

                 c.      Awarding reasonable attorneys’ fees and costs and expenses of the litigation

                         pursuant to 29 U.S.C. §216(b); and

                 d.      Ordering any other and further relief the Court deems just and proper.

                                           JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by Jury.

Dated this 2nd day of August 2019.

                                                          Respectfully submitted,

                                                          s/ John L. Urban
                                                          John L. Urban, Esquire
                                                          Fla. Bar No. 0175307
                                                          Matthew A. Leibert, Esquire
                                                          Fla Bar No. 0752266
                                                          Attorneys for Plaintiff
                                                          URBAN THIER & FEDERER, P.A.
                                                          5782A S. Semoran Blvd.
                                                          Orlando, Florida 32822
                                                          Tel. 407-245-8352
                                                          Fax. 407-245-8361
                                                          Email: urban@urbanthier.com



                                                     8
                                     URBAN THIER & FEDERER, P.A.
             5782A S. Semoran Blvd., Orlando, Florida 32822 Tel. 407-245-8352 Fax. 407-245-8361
